Matter of Kadiza D. v Abbott House (2016 NY Slip Op 02577)





Matter of Kadiza D. v Abbott House


2016 NY Slip Op 02577


Decided on April 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2016

Tom, J.P., Friedman, Richter, Gische, Gesmer, JJ.


724

[*1]In re Kadiza D., A Child Under the Age of Eighteen Years, etc., Saaniel T., Respondent-Appellant,
vAbbott House, Petitioner-Respondent.


Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
John R. Eyerman, New York, for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the child.

Order, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about March 6, 2015, which, to the extent appealed from as limited by the briefs, found that respondent mother had permanently neglected the subject child, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence (see Social Services Law § 384-b[7][a]). The record shows that petitioner agency exercised diligent efforts to encourage and strengthen the parental relationship by, among other things, encouraging visitation with the subject child and referring the mother for parenting skills and mental health services (see § 384-b[7][f]; Matter of O. Children, 128 AD2d 460, 463-464 [1st Dept 1987]). [*2]The mother's failure to cooperate is not the fault of the agency, as it is not a guarantor of the mother's success (see Matter of Imani Elizabeth W., 56 AD3d 318,319 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 5, 2016
CLERK